NUMBER 13-14-00118-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

                      IN RE MADHAVAN PISHARODI, M.D.


                       On Petition for Writ of Mandamus.


                                       ORDER
  Before Chief Justice Valdez and Justices Benavides and Longoria
                          Order Per Curiam

       Relator, Madhavan Pisharodi, M.D., filed a petition for writ of mandamus in the

above cause on February 21, 2014, contending that the trial court erred in denying

relator’s motion to dismiss and plea to the jurisdiction. The Court requests that the real

parties in interest, Torbury Limited Partnership, TW & Associates, LTD, Paul Lenz, Vickie

Miles Rodriguez, Richard Slaydon, Chi D. Nguyen, M.D., Carlos Rosas, M.D., Chruma

Partnership, LP, and Umang Khetarpal, M.D., or any others whose interest would be

directly affected by the relief sought, file a response to the petition for writ of mandamus
on or before the expiration of ten days from the date of this order. See TEX. R. APP. P.

52.2, 52.4, 52.8.

       IT IS SO ORDERED.


                                                      PER CURIAM


Delivered and filed the
24th day of February, 2014.




                                              2